Citation Nr: 0102160	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-03 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased valuation of 
service-connected chronic bronchitis, currently evaluated as 
30 percent disabling.  

2.  Entitlement to a total rating for compensation purpose 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from April 1955 to 
October 1963, from August 1964 to August 1968, and from 
November 1968 to June 1976.  

This appeal arises from a June 1994 rating action of the 
Providence, Rhode Island, regional office (RO).  In that 
decision, the RO granted service connection for chronic 
bronchitis and assigned a 30 percent evaluation.  The veteran 
currently resides within the jurisdiction of the RO in St. 
Petersburg, Florida.  


REMAND

A significant change in the law occurred during the pendency 
of the veteran's appeal.  Specifically, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
part, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000 and to such claims 
which were filed before the date of enactment but which were 
not yet final as of that date.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, ___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Due to the change in the law brought about by the Veterans 
Claims Assistance Act of 2000, a remand in the present case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, a decision by the 
Board of Veterans Appeals (Board) at this time would be 
potentially prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

With regard to the evaluation of the veteran's 
service-connected respiratory disorder, the Board notes that 
the schedular criteria by which respiratory disabilities are 
rated changed during the pendency of the veteran's appeal.  
The new criteria became effective on October 7, 1996.  
Therefore, adjudication of a claim regarding the evaluation 
of service-connected chronic bronchitis must include 
consideration of both the old and the new criteria.  Karnas 
v. Derwinski, 1 Vet.App. 308 (1991).  This rule of 
adjudication requires that the criteria most favorable to the 
veteran's claim be used.  Id.  

Under the new schedular criteria, evidence that forced 
expiratory volume in one second (FEV-1) falls between 56% and 
70% of the predicted value, that the ratio of FEV in one 
second to forced vital capacity (FEV-1/FVC) falls between 56% 
and 70%, or that the diffusion capacity of the lung for 
carbon monoxide by single breath method (DLCO (SB)) falls 
between 56% and 65% predicted warrants the assignment of a 
30 percent disability evaluation.  38 C.F.R. § 4.97, Code 
6600 (2000).  Evidence that FEV-1 falls between 40% and 55% 
predicted, that FEV-1/FVC falls between 40% to 55%, that DLCO 
(SB) falls between 40% to 55% predicted, or that the maximum 
oxygen consumption is 15 to 20 ml/kg/min (with 
cardiorespiratory limit) will result in the assignment of a 
60 percent disability evaluation.  Id.  Furthermore, evidence 
of FEV-1 less than 40% predicted, FEV-1/FVC less than 40%, 
DLCO (SB) less than 40% predicted, maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation), cor pulmonale (right heart failure), 
right ventricular hypertrophy, pulmonary hypertension (shown 
by Echo or cardiac catheterization), episodes of acute 
respiratory failure, or requirements of oxygen therapy 
warrants the grant of a 100 percent disability rating.  Id.  

The criteria in effect prior to those listed above provided 
for a 30 percent rating when bronchitis was moderately 
severe, with a persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  38 C.F.R. § 4.97, Code 6600 (1996).  
Bronchitis that was severe, with a severe productive cough 
and dyspnea on slight exertion, and pulmonary function tests 
indicative of severe ventilatory impairment warranted the 
assignment of a 60 percent disability rating.  Id.  
Furthermore, evidence that bronchitis was pronounced with a 
copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, symptoms of associated severe emphysema or 
cyanosis, and findings of rightsided heart involvement 
resulted in the grant of a 100 percent disability evaluation.  
Id.  

The recent January 1999 VA respiratory examination which 
include pulmonary function tests examination did not include 
findings of maximum oxygen consumption in ml/kg/min (with 
cardiorespiratory limitation), maximum exercise capacity in 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episodes of acute 
respiratory failure, or requirements of oxygen therapy.  Such 
evidence is necessary to determine whether higher ratings of 
60 percent or even 100 percent are warranted for the 
veteran's service-connected respiratory disorder.  See 
38 C.F.R. § 4.97, Code 6600 (2000).  Consequently, the VA 
examination completed on remand should include the criteria 
necessary to evaluate the veteran's service-connected 
respiratory disorder under the new rating criteria.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
respiratory treatment received since his 
separation from service to the present 
which have not been previously been 
submitted.

3.  A VA examination should be conducted 
by a specialist in pulmonary disorders to 
determine the nature and severity of the 
veteran's service-connected chronic 
bronchitis.  The claims folder, and a 
copy of this remand, should be made 
available to the examiner, and the 
examiner should verify in the report that 
the claims folder was reviewed.  The 
examination should include all necessary 
tests and studies, including pulmonary 
function testing and chest x-rays.  
Complaints and clinical findings should 
be reported so that both the old and new 
criteria may be applied.

The examiner should state the specific 
nature of the veteran's service-connected 
respiratory disorder.  In addition, the 
examination report should include the 
percentage predicted of FEV-1, the 
percentage of FEV-1/FVC, the percentage 
predicted of DLCO (SB), the maximum 
oxygen consumption in ml/kg/min 
(including whether any cardiorespiratory 
limitation is present), the maximum 
exercise capacity in ml/kg/min oxygen 
consumption (including whether any 
cardiac or respiratory limitation is 
present), as well as the presence or 
absence of cor pulmonale (right heart 
failure), right ventricular hypertrophy, 
pulmonary hypertension, episodes of acute 
respiratory failure, and requirements of 
oxygen therapy.  See 38 C.F.R. § 4.97, 
Code 6600 (2000).  

Furthermore, it is requested that the 
examiner render an opinion as to whether 
the pulmonary disorder results in 
moderately severe, severe, or pronounced 
impairment.  See 38 C.F.R. § 4.97, 
Code 6600 (1996, old rating criteria).  

4.  The RO should then re-adjudicate the 
issues in appellate status, to include 
consideration of staged ratings and 38 
C.F.R. 3.321(b)(2), 3.340, 3.342, 4.15, 
4.16, and 4.17.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

5.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include 38 C.F.R. 
3.321(b)(2), 3.340, 3.342, 4.15, 4.16, 
and 4.17, considered pertinent to the 
issues currently on appeal as well as a 
summary of the evidence received since 
the issuance of the last supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.


The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



